Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 25, 2006                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  130641(60)                                                                                              Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  EULA WASHINGTON, as Personal

  Representative of the Estate of Lisa B. Griffin,

               Plaintiff-Appellee, 

                                                                     SC: 130641     

  v                                                                  COA: 253777      

                                                                     Wayne CC: 03-330934-NM
  SINAI HOSPITAL OF GREATERDETROIT,
  d/b/a SINAI-GRACE HOSPITAL, DETROIT
  MEDICAL CENTER, DR. KUNTA, THOMAS
  PISKOROWSKI, D.O., and DR. AL-SAYAD,
              Defendants-Appellants.
  __________________________________


               On order of the Chief Justice, the motion by the Michigan State Medical
  Society for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 25, 2006                    _________________________________________
                                                                                Clerk